
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 985
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Boozman submitted
			 the following resolution; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		RESOLUTION
		Of inquiry directing the Administrator of
		  the Environmental Protection Agency to transmit to the House of Representatives
		  all information in the possession of the Administrator relating to nutrient
		  management of the Illinois River Watershed, Arkansas and
		  Oklahoma.
	
	
		That the House of Representatives directs
			 the Administrator of the Environmental Protection Agency to transmit to the
			 House of Representatives, not later than 30 days after the date of adoption of
			 this resolution, copies of all documents, including unredacted hard copies and
			 electronic documents, in the possession of the Administrator relating to
			 nutrient management of the Illinois River Watershed, Arkansas and
			 Oklahoma.
		
